Citation Nr: 1046067	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diverticulitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in part, denied entitlement to the benefits 
sought.  The claim has been transferred to the Denver, Colorado 
RO.  

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of the proceeding is of 
record.  At the hearing, the claim was advanced on the docket on 
the basis of the Veteran's advanced age.  However, upon review of 
the record, the Board notes the appellant is not 75 years old and 
therefore does not meet the age requirements to have his claim 
advanced on the docket and his claim is not advanced.  


FINDING OF FACT

Diverticulitis was not first manifested in service or for many 
years afterward; the preponderance of the evidence is against a 
finding that any currently diagnosed diverticulitis is related to 
military service.


CONCLUSION OF LAW

The criteria for service connection of diverticulitis have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in July 2006, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   He was also provided 
information regarding assigned ratings and effective dates.  
Hence, the VCAA notice requirements have been satisfied.  See 38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of record 
noted that the current disability could have been caused by the 
in-service injury, and the Board did not find that the veteran's 
lay testimony regarding continuity of symptomatology was not 
credible.  However, the Board points out that this case is 
distinguishable from McLendon with regard to the Veteran's claim 
of entitlement to service connection for diverticulitis, such 
that a VA medical opinion is not required.  In this instance, 
there is no credible evidence of record that establishes that the 
Veteran's claimed disability is due to an incident in service and 
the appellant has not identified or submitted any objective 
medical evidence in support of this claim.  As such, VA is not 
required to obtain a VA medical opinion in order to adjudicate 
the appellant's claim of entitlement to service connection for 
diverticulitis.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Also of record and considered in connection with the appeal is 
the transcript of the Veteran's August 2010 hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  At the hearing the VA Acting 
Veterans Law Judge advised the appellant as to what was required 
for a grant of service connection.  The actions of the Acting 
Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 
3.103 (2010).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2). This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In August 2010, the Veteran testified that he served as an 
electronics technician during active service in the Navy.  He 
believed his currently diagnosed diverticulitis was the result of 
his being exposed to carbon tetrachloride which was used as a 
cleaning agent for electronic components.  He based this opinion 
on an article which he read in a book.  

He was first diagnosed with diverticulitis in May 1978 (18 years 
after service).  The Veteran submitted additional evidence with 
waiver of consideration at his hearing.  This included excerpts 
from a copy of a book, entitled "Toxics A to Z," which included 
some information on carbon tetrachloride.

The Veteran's service medical records and post service medical 
records are entirely silent as to any complaints, treatment, or 
diagnoses of any stomach disorder, including diverticulitis until 
May 1978. At that time a barium enema revealed two diverticula in 
the colon.  The examination was otherwise normal.

In an August 1995 letter, John J. Dolan, M.D., noted that the 
Veteran was seen at the Wichita Clinic emergency room with 
gastrointestinal bleeding.   A colonoscopy revealed diverticula 
in the cecum, ascending colon, and sigmoid colon. 
 
Subsequent treatment records from Kaiser Permanente reveal 
continued treatment for among other conditions diverticulitis.  
In a November 2006 telephone contact summary, the Veteran's 
gastroenterologist noted that the Veteran requested a letter from 
him stating that his diverticular bleeds could be from past 
carbon tetrachloride exposure in service.  The examiner noted 
that he informed the Veteran that he in good conscious could not 
write such a letter as "there was no evidence that this is what 
is causing pts problems.  Carbon tetrachloride usually causes CA 
and no CA has been found in pt."

In this case, the Veteran's service treatment records are silent 
as to any stomach disorders including diverticulitis.  Nor does 
the Veteran allege that he had any stomach disorder in service.  
After service, he was diagnosed with diverticulitis in May 1978, 
or 18 years after service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent evidence of record does not establish that there is 
a nexus between any current diagnosis of diverticulitis and 
service.  Moreover, no supporting medical evidence has been 
submitted.  As noted the only medical evidence of file addressing 
the relationship between exposure to carbon tetrachloride in 
service and diverticulitis is his gastroenterologist's November 
2006 telephone contact notation which clearly states that there 
is no evidence of carbon tetrachloride causing diverticulitis.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for 
diverticulitis.  While the Veteran has been found to have a 
diagnosis of diverticulitis, such disability was not noted in 
service or within one year of service.  The first indication of 
diverticulitis after service is May 1978 and the Veteran's 
medical records do not indicate that this condition was the 
result of military service.

The Board notes that the Veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a lay person, he is not 
capable of making medical conclusions of a complex nature, thus, 
statements regarding causation are not competent.  While the 
Veteran is competent to report what comes through the senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

The Board concludes that the preponderance of the evidence is 
against finding that diverticulitis is etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.  Accordingly, the appeal is denied.




ORDER

Service connection for diverticulitis is denied.  


____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


